Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 06, 2021 has been entered. 

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter: 
Re claims 1 and 16: filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the die bonding region.
Claim 4: a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction, so as to allow heat conducting areas of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region. 

In particular, there is no antecedent basis in the specification for this claim language.
In the reply filed on February 18, 2021, applicant states:
Supports for the amendment of claims 1, 3-4,7, 9-10, 12-13, 16 and 19-20 and the newly added claim 21 could be found, e.g., in paragraphs [0064], [0066], [0070] and [0081] of the specification and FIGS. 4a-4c of the drawings as originally filed.
However, at least for the objection to the specification as failing to provide proper clear support or antecedent basis for the claimed subject matter, as set forth in 37 CFR 1.58, 1.71, 1.75(d)(1), and 1.77, the drawings are not “the specification” or “the descriptive portion of the specification.” In any case, applicant merely cites the disclosure without adequate elaboration, and it does not otherwise appear that the cited disclosure supports the claim language. 
	Therefore, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 4, 7, and 16, the specification disclosure and the claim(s) 1, 4, 7, and 16 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Claim Rejections - 35 USC § 112

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7, 14-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the same reasons set forth in the related specification objection, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:
Re claims 1 and 16: filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the die bonding region.
Claim 4: a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction, so as to allow heat conducting areas of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region. 
	Claim 7: the connective grooves to communicate adjacent ones of the plurality of recesses. 

Also, The scope of the following functional claim language is unclear: 
	Re claim 4: so as to allow heat conducting areas of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region.
	Claim 7: to communicate adjacent ones of the plurality of recesses. 
	In particular, it is unclear if the functional language “to ...” is merely intended use language such that the claimed structure including the distance between the first and second recess and the connective groove is capable of being used for the intended use, and if or how the language structurally limits the scope of the claim(s).
In common parlance, the phrase “adapted to” is frequently used to mean “made to,” “designed to,” or “configured to,” but it can also be used in a broader sense to mean “capable of” or “suitable for.” Aspex Eyemanwear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 101 U.S.P.Q.2d 2015 (Fed. Cir. 2012)
Also, the grammatical relationship expressed by the function word “to” is unclear, including whether or not “to” is used to mean “made to,” “designed to,” or “configured to,” or if it is used in a broader sense to mean “capable of” or “suitable for.”
For the above reasons, the claimed functional language “to ...” is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).

Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mahler (20130021766) and Stearns (5895967), with reference to evidence document Aihara (20120168717).
In paragraphs 2, 11-15, 18, 19, 23-32, 34-36, 38, 46-49, 55, 57, and 61, and claims 1-4, 6-8, 18-22, and 24, Mahler discloses the following:
	Claim 1: A substrate “carrier,” configured for securing of a photoelectric device “device” chip “chip(s)”; the substrate configured inherently capable of being used for any intended use for securing of a photoelectric device chip; wherein the substrate comprises: a metal base 2, comprising a region (abutting “die”) capable of being used for any intended use as a die “die” bonding “attach” region and a peripheral region “the carrier surface 2A laterally besides the semiconductor chip” surrounding the die bonding region; a dielectric layer, disposed on the metal base and located in the peripheral region to surround the die bonding region; wherein the metal base is formed with a plurality of recesses “gap(s)”/“depression(s)”/“non-planar structure” spaced “spaced”/“distances”/(figure 1, not labeled) from each other in the die bonding region, the plurality of recesses are filled with a an inherently thermally “thermal” conductive filler “silver”/“metallic layer”/3 and filling depths “depth”/(from the center to the edge of each individual recess in figure 1, not labeled) of the thermally conductive filler in the plurality of recesses respectively are gradually reduced along a direction from a center to an edge of the die bonding region. 
	Claim 14: The substrate re claim 1, wherein a an inherent thermal conductivity of the thermally conductive filler; is higher than a an inherent thermal conductivity of the metal base. 
	Claim 15: The substrate re claim 1, wherein a an inherent coefficient of thermal expansion of the thermally conductive filler; is higher than a coefficient of thermal expansion “thermal expansion coefficients” of the metal base. 
	The following is further clarified: 
	Claim 1: the substrate configured inherently capable of being used for any intended use for securing of a photoelectric device chip; an inherently thermally “thermal” conductive filler “silver”/“metallic layer”/3. 
	Claim 14: an inherent thermal conductivity of the thermally conductive filler; an inherent thermal conductivity of the base. 
	Claim 15: an inherent coefficient of thermal expansion of the thermally conductive filler. 
In particular, the applied product of Mahler possesses any claimed structural characteristic, including any structural characteristic implied by any claimed intended use limitation, because the claimed product and the product of Mahler are at least substantially identical or are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Mahler does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).

	Re claim 1: filling depths “depth”/(from the center to the edge of each individual recess in figure 1, not labeled) of the thermally conductive filler in the plurality of recesses respectively are gradually reduced along a direction from a center to an edge of the die bonding region.	
	In particular, the scope of claim 1 is not limited to wherein filling depths of the thermally conductive filler are gradually reduced from a center to an edge of the die bonding region but instead is merely limited to wherein filling depths are gradually reduced along a direction from a center to an edge of the die bonding region.
	However, Mahler does not appear to explicitly disclose the following: 
	Claim 1: a metal base; a dielectric layer, disposed on the metal base and located in the peripheral region to surround the die bonding region.
	Claim 14: the thermal conductivity of the thermally conductive filler is higher than the thermal conductivity of the metal base. 
	Claim 15: a coefficient of thermal expansion of the thermally conductive filler is higher than the coefficient of thermal expansion of the metal base. 
	Nonetheless, at column 3, lines 10-42, column 4, lines 7-14, column 6, lines 37-55, and column 7, lines 31-33, Stearns discloses the following:
	Claim 1: a metal “metal”/“copper” base 60; a dielectric “dielectric” layer 10, disposed on the metal base and located in the peripheral “periphery” region to surround the die “die” bonding “attached” region.
	Claim 14: a thermal conductivity “thermal conductive” of the metal base. 
	Claim 15: an inherent coefficient of thermal expansion of the metal base. 
The following is further clarified: 

In particular, this claim limitation is an inherent property of the metal base of Stearns.
Moreover, it would have been obvious to substitute or combine the applied disclosures of Mahler and Stearns as follows:
	Claim 1: a metal base of Mahler; a dielectric layer, disposed on the metal base and located in the peripheral region of Mahler to surround the die bonding region of Mahler.
In particular, it would have been obvious to substitute or combine the applied disclosures of Mahler and Stearns because, as disclosed by Stearns as cited, it would provide electrical traces having advantageous configurations and a thermal conductive path in the applied substrate of Mahler.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 

See also MPEP §§ 2144.06 and 2144.07.
In addition, it would have been obvious to substitute or combine the applied disclosures of Mahler and Stearns including because it would facilitate provision of the substrate of Mahler, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious. 
(In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
Also, it would have been obvious to substitute or combine the applied disclosures of Mahler and Stearns including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).

The following claim limitations are inherent properties of the applied combination of Mahler and Stearns:
	Claim 14: the thermal conductivity of the thermally conductive filler “silver” is higher than the thermal conductivity of the metal “copper” base. 
	Claim 15: the coefficient of thermal expansion of the thermally conductive filler is higher than the coefficient of thermal expansion of the metal base. 
	In particular, in the specification, paragraph 58, applicant discloses that the claim 14 limitation is an inherent property of the silver filler and copper metal of the applied combination of Mahler and Stearns.
	Also, in paragraph 167, Aihara evidences that the claim 15 limitation is an inherent property of the applied combination of Mahler and Stearns.
In addition to the previously applied disclosure of Mahler and Stearns, Mahler explicitly or implicitly discloses, including in paragraph 2, that thermal expansion coefficients is a/are result-effective variable(s) including as follows. Also, Stearns explicitly or implicitly discloses, including at column 1, lines 29-37 and column 7, lines 31-34, that thermal expansion coefficients is a/are result effective variable(s). 
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.

In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).

Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 

Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)

[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))

Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

 in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
[T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was “obvious to try.” … When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. … [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007); In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009), and In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955).
Similarly, the genus of the thermal conductivity and coefficient of thermal expansion of the filler and the base would inherently anticipate the species of the thermal conductivity and coefficient of thermal expansion of the filler is higher than the thermal conductivity and coefficient of thermal expansion, respectively of the base because the genus contains only three species, namely, the species of the thermal conductivity and coefficient of thermal expansion of the filler is lower than, equal to, or higher than the thermal conductivity and coefficient of thermal expansion, respectively, of the base, and one skilled in the art would at once envisage each species of the genus. See MPEP §§ 2131.02 and 2144.08. See also, AbbVie Inc. v. The Mathilda & Terrence Kennedy Inst. of Rheumatology Trust (Fed. Cir. 2014).
s 4, 7, 16, 17, and 19-21, and alternatively, claims 1, 14, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mahler, Stearns, and Cui (20090267083), with reference to evidence document Aihara.
	The combination of Mahler and Stearns is applied as it is previously applied to claims 1, 14, and 15. In addition, Mahler discloses the following:
	Claim 4: The substrate re claim 1, wherein the plurality of recesses comprise a first recess 3 (center recess in figure 1), a second recess 3 (figure 1, not labeled) and a third recess 3 (figure 1, not labeled) arranged in that order along the direction from the center to the edge of the die bonding region; a distance between the third recess and the second recess in the direction; is greater than a distance between the second recess and the first recess in the direction, capable of being used for any intended use so as to allow areas inherently capable of being used for any intended use for heat “thermal” conducting of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region, inherently capable of being used for any intended use so as to allow areas inherently capable of being used for any intended use for heat “thermal” conducting of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region. 
	Claim 7: The substrate re claim 4, wherein the die bonding region of the metal base is formed with connective (at least consistent with any way applicant discloses the claimed scope of the language “connective”) grooves “grooves” inherently capable of being used for any intended use to communicate; adjacent ones of the plurality of recesses, and the connective grooves are filled with the thermally conductive filler. 
a plurality of recesses spaced from each other in the die bonding region, the plurality of recesses are filled with a thermally conductive filler, and filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the die bonding region; wherein the plurality of photoelectric device chips are secured in the die bonding region of the metal base of the substrate, the first electrode and the second electrode are located in the peripheral region of the metal base. 
	Claim 17: The photoelectric device re claim 16, wherein a ratio of a thickness of the dielectric layer to a thickness (figure 1, not labeled) of the metal base is greater than 0.5 and smaller than 1. 
	Claim 19: The photoelectric device re claim 16, wherein depths “depth”/(figure 1, not labeled) of the plurality of recesses are gradually decreased along the direction from the center to the edge of the die bonding region.
	Claim 20: The photoelectric device re claim 16, wherein the plurality of recesses are nested rings and spaced from one another. 
	Claim 21: The photoelectric device re claim 16, wherein the
plurality of recesses comprise a first recess, a second recess and a third recess

bonding region; a distance between the third recess and the second recess in the
direction; is greater than a distance between the second recess and the first recess in
the direction.
 	The following is further clarified: 
	Claim 4: capable of being used for any intended use so as to allow areas inherently capable of being used for any intended use for heat “thermal” conducting of the thermally conductive filler to be along the direction from the center to the edge of the die bonding region, inherently capable of being used for any intended use so as to allow areas inherently capable of being used for any intended use for heat “thermal” conducting of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region. 
	Claim 7: capable of being used for any intended use to communicate. 
In particular, the applied product of Mahler possesses any claimed structural characteristics, including any structural characteristic implied by any claimed intended use limitation, because the claimed product and the product of Mahler are at least substantially identical or are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Mahler does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).
	The following is further clarified: 
	Claim 16: an inherent plurality of device chips.
KJC Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000). That “a” or “an” can mean “one or more” is best described as a rule, rather than merely as a presumption or even a convention. The exceptions to this rule are extremely limited: a patentee must “evince[ ] a clear intent” to limit “a” or “an” to “one.” Id. [emphasis added]. The subsequent use of definite articles “the” or “said” in a claim to refer back to the same claim term does not change the general plural rule, but simply reinvokes that non-singular meaning. An exception to the general rule that “a” or “an” means more than one only arises where the language of the claims themselves, the specification, or the prosecution history necessitate a departure from the rule. See, e.g., Abtox Inc. v. Exitron Corp., 122 F.3d 1019 [43 USPQ2d 1545] (Fed. Cir. 1997); Insituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 [40 USPQ2d 1602] (Fed. Cir. 1996). Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008).

[I]t is well settled that the term “a” or “an” ordinarily means “one or more.” (Tate Access Floors, Inc., and Tate Access Floors Leasing, Inc., v. Interface Architectural Resources, Inc., 279 F.3d 1357; 2002 U.S. App. LEXIS 1924; 61 U.S.P.Q.2D (BNA) 1647) ((citing Tate Access Floors, Inc. v. Maxcess Techs., Inc, 222 F.3d 958, 966 n.4, 55 U.S.P.Q.2D (BNA) 1513, 1518 [**32] (citing Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 977, 52 U.S.P.Q.2D (BNA) 1109, 1112 (Fed. Cir. 1999): As we have previously explained, it is generally accepted in patent parlance that “a” or “an” can mean “one or more.” )). This court has repeatedly emphasized that an indefinite article “a” or “an” in patent parlance carries the meaning of “one or more” in open-ended claims containing the transitional phrase “comprising.” Unless the claim is specific as to the number of elements, the article “a” receives a singular interpretation only in rare circumstances when the patentee evinces a clear intent to so limit the article. (Scanner Technologies v./COS Vision Systems, 365 F.3d 1299, 1304 (Fed. Cir. 2004))

Morningware also points to the prosecution history, in which Morningware purported to distinguish an anticipatory reference [emphasis added] on the ground that it did “not disclose or suggest . . . a plurality of air outlets arranged in such a lower surface to direct a cooling air flow from a fan chamber . . .” (R. 140 at 19.) Once more, however, the use of the indefinite article does not overcome the presumption that “a” or “an” refers to “one or more.” Baldwin, 512 F.3d at 1342.

In particular, the scope of the applied disclosure of Mahler including “a semiconductor chip” encompasses more than one chip because the plain meaning of “a” is “one or more.” See also Convolve, Inc. v. Compaq Comput. Corp., 117 USPQ2d 1882 (Fed. Cir. 2016) and Imaginal Systematic, LLC v. Leggett & Platt, Inc., 116 USPQ2d 1998 (Fed. Cir. 2015).
The parallel, redundant ignition system is an obvious expedient to ensure detonation. … “The use of a ‘plurality’ of detonating devices is merely a duplication of existing elements; the concept of having back-up elements in case of failure is a well-known Weather Engineering Corporation of America et al. v. United States, 204 USPQ 41 (Cl. Ct. 1979)) 

In any case, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to duplicate or repeat the chip of Mahler to provide a plurality of chips to accomplish an expected additive or redundant function or result because applicant has not disclosed that, in view of the applied prior art, provision of a plurality of chips is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Furthermore, it is well established that mere repetition or duplication to accomplish an expected additive or redundant function or result is prima facie obvious absent a disclosure that the repetition or duplication is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. See MPEP § 2144.o4(VI)(B). See also, In re Ockert, 114 USPQ 330 (CCPA 1957); In re Schuelke, 96 USPQ 421 (CCPA 1953); In re Hertrich, 73 USPQ 442 (CCPA 1947); Long Mfg. N.C., Inc. v. Condec Corp., 223 USPQ 1213 (DC ENC 1984); St. Regis Paper Company v. Bemis Company, Inc., 193 USPQ 8 (CA 7 1977); In re Harza 124 USPQ 378 (CCPA 1960); and Hofschneider Corp. v. Lane et al., doing business as Lane and Co., 71 USPQ 126 (DC WNY 1946).
	However, Mahler does not appear to explicitly disclose the following: 
	Claim 16: the substrate comprises: a metal base; a dielectric layer, disposed on the metal base and located in the peripheral region to surround the die bonding region; the first electrode and the second electrode are located in the peripheral region of the metal base. 

	Nonetheless, as previously applied to claims 1, 14, and 15, Stearns discloses the following:
	Claim 16: the substrate comprises: a metal base; a dielectric layer, disposed on the metal base and located in the peripheral region to surround the die bonding region; the first electrode and the second electrode are located in the peripheral region of the metal base. 
	Claim 17: an inherent ratio of a thickness “thickness(es)” of the dielectric layer to the thickness “thickness(es)” of the metal base. 
 Moreover, it would have been obvious to substitute or combine the applied disclosures of Mahler and Stearns as follows:
	Claim 16: the substrate of Mahler comprises: a metal base of Mahler; a dielectric layer, disposed on the metal base and located in the peripheral region of Mahler to surround the die bonding region of Mahler; the first electrode and the second electrode are located in the peripheral region of the metal base. 
	Claim 17: a ratio of a thickness of the dielectric layer to the thickness of the metal base. 
In particular, it would have been obvious to substitute or combine the applied disclosures of Mahler and Stearns for the same reasons previously applied to claims 1, 14, and 15.
Also, in the applied combination of Mahler and Stearns, the following would have been obvious:

In particular, Stearns explicitly or implicitly discloses that the thicknesses is a/are result-effective variable(s) including as follows:
The various components, layers, and elements may be provided in various thicknesses (Stearns col. 4, lines 10-11). The thickness of dielectric layer 10 may be provided at any desired thickness to control or affect the electrical characteristics, such as impedance, of ball grid array package 62 (Stearns col. 8, lines 30-32). It should also be reemphasized that the FIGUREs are not drawn to scale and the various components of ball grid array package 62, such as dielectric layer 10, stiffener 40, heat spreader 60, die 50 may be provided in a variety of different thicknesses (Stearns col. 8, lines 36-40).
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s).
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed thickness dimensional limitation(s) inherently resulting in the particular claimed thickness relative dimension(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical.
However, the combination of Mahler and Stearns does not appear to explicitly disclose the following: 
	Claim 1: The substrate configured for securing of a photoelectric device chip; the filling depths of the thermally conductive filler in the plurality of recesses respectively 
	Claim 4: the distance between the third recess and the second recess in the direction is greater than the distance between the second recess and the first recess in the direction, so as to allow the heat conducting areas of the thermally conductive filler to be gradually reduced along the direction from the center to the edge of the die bonding region. 
	Claim 7: the connective grooves to communicate adjacent ones of the plurality of recesses, and the connective grooves are filled with the thermally conductive filler. 
	Claim 16: A photoelectric device, comprising a plurality of photoelectric device chips, filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the die bonding region. 
	Claim 17: The photoelectric device. 
	Claim 19: The photoelectric device. 
	Claim 20: The photoelectric device; the plurality of recesses are rings. 
	Claim 21: The photoelectric device; a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction.
	Nonetheless, in paragraphs 14, 16, 17, 22, 24-36, and 40-58, Cui discloses the following:
	Claim 1: A substrate configured for securing of a photoelectric device “devices such as light emitting diodes (LEDs)” chip “individual dice or LEDs”/“die”; depths “depth(s)”/“Dimension A” of the plurality of recesses “trench(es)”/702 respectively are 
	Claim 4: a distance “distance”/“spacing” between the third recess 702 (third recess from the center of 100 in figure 8) and the second recess 702 (second recess from the center of 100 in figure 8) in the direction; is greater than a distance “distance”/“spacing” between the second recess and the first recess in the direction.
	Claim 7: connective grooves “trench(es)”/701 inherently capable of being used for any intended use to communicate adjacent ones of the plurality of recesses 702. 
	Claim 16: A photoelectric device, comprising a plurality of photoelectric device “devices such as light emitting diodes (LEDs)” chips “individual dice or LEDs”/“die,” filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the die bonding region. 
	Claim 17: The photoelectric device. 
	Claim 19: The photoelectric device. 
	Claim 20: The photoelectric device; the plurality of recesses 702 are rings. 
	Claim 21: The photoelectric device a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction.
	However, Cui does not appear to explicitly disclose the following: 
	Claim 1: the depths of the plurality of recesses respectively are gradually reduced along the direction from the center to the edge of the region. 

	Claim 16: the filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along the direction from the center to the edge of the die bonding region. 
	Claim 21: the distance between the third recess and the second recess in the direction is greater than the distance between the second recess and the first recess in the direction.
	Nonetheless, as cited, Cui discloses that the trench depths and distances, and trench dimensions generally, is a/are result-effective variable(s) including as follows:
Any desired depth, Dimension A, of the trenches 401 can be used. The depth of the trenches 401 can be between approximately ½o and approximately 9/20 of the thickness of the wafer 100. For example, the depth of the trenches 401 can be approximately 1/s of the thickness of the wafer 100 (Cui ¶ 43). More particularly, the depth of the trenches 401 can be between approximately 1/4 and approximately ½ of the thickness of the wafer 100. As a further example, the depth of the trenches 401 can be approximately 1/2 of the thickness of the wafer 100. Any desired width, Dimension B, of the trenches 401 can be used. The trenches 401 can have a width, Dimension B, of between approximately 1 micron and approximately 100 microns. For example, the trenches 401 can have a width, Dimension B, of approximately 20 microns. Indeed, different trenches can have different depths, widths, and/or distances from one another on a given wafer 100. Referring now to FIG. 5, trenches 401 and 402 can be formed both in the bottom surface 410 and the top surface 411 of the wafer 100.As shown in FIG. 5, the trenches 401 on the bottom surface 410 are offset with respect to the trenches 402 on the top surface 411 of the wafer 100. Alternatively, the trenches 401 on the bottom surface 410 can be co-incident with respect to the trenches 402 on the top surface 411 of the wafer 100. Trenches 401 on the bottom surface 410 of the wafer 100 can form the same pattern as trenches 402 on the top surface 411 of the wafer 100. Alternatively, trenches 401 on the bottom surface 410 of the wafer 100 can form a different pattern wither respect to trenches 402 on the top surface 411 of the wafer 100. Referring now to FIG. 6, trenches 602 can be formed in a layer of material 601 formed upon the wafer 100. The layer of material 601 can have a thickness of between approximately 0.1 micron and approximately four inches. For example, the layer of material 601 can 
Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s) inherently resulting in the particular claimed depth and distance relative dimension(s).
In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed depth and distance dimensional limitation(s) inherently resulting in the particular claimed depth and distance relative dimension(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) 
In addition, it would have been obvious to try the second recess is greater than the distance between the second recess and the first recess because a person of ordinary skill would be motivated by the design need, and to solve the problem of, providing the distances of Horii and there are a finite number three of readily identified, predictable solutions, namely, the distance between the third recess and the second recess is less than, equal to, or greater than the distance between the second recess and the first recess.
Similarly, the genus of the distance between the third recess and the second recess and the distance between the second recess and the first recess would inherently anticipate the species of the distance between the third recess and the second recess is greater than the distance between the second recess and the first recess because the genus contains only three species, namely, the species of the distance between the third recess and the second recess is less than, equal to, or greater than the distance between the second recess and the first recess, and one skilled in the art would at once envisage each species of the genus.
Still further, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to arrange the depths and distances of Horii as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. Moreover, it has been held that limitations directed to rearrangement of parts 
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)

[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)

See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Cui because it would facilitate provision of the invention of the grooves and recesses of Cui, and substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Cui because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
	Moreover, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Cui as follows:
	Claim 1: The substrate of the previously applied prior art configured for securing of a photoelectric device chip as the device chip of the previously applied prior art; the filling depths of the previously applied prior art of the thermally conductive filler of the previously applied prior art in the plurality of recesses of the previously applied prior art respectively are gradually reduced along the direction of the previously applied prior art from the center to the edge of the die bonding region of the previously applied prior art. 
	Claim 4: the distance of the previously applied prior art between the third recess of the previously applied prior art and the second recess of the previously applied prior art in the direction is greater than the distance of the previously applied prior art between the second recess of the previously applied prior art and the first recess of the previously applied prior art in the direction, so as to inherently allow the heat conducting areas of the previously applied prior art of the thermally conductive filler of the previously applied prior art to be gradually reduced along the direction from the center to the edge of the die bonding region. 
	Claim 7: connective grooves to communicate adjacent ones of the plurality of recesses of the previously applied prior art, and the connective grooves are filled with the thermally conductive filler of the previously applied prior art. 
	Claim 16: A photoelectric device, comprising a plurality of photoelectric device chips as the device chips of the previously applied prior art, filling depths of the 
	Claim 17: The photoelectric device. 
	Claim 19: The photoelectric device. 
	Claim 20: The photoelectric device; the plurality of recesses are rings. 
	Claim 21: The photoelectric device; a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction.
In particular, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Cui including because, as disclosed by Cui as cited, it would “mitigate stress” in the substrate and device of the previously applied prior art.
In addition, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Cui including because it would facilitate provision of the substrate and device, including the recesses of the previously applied prior art.
Also, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Cui including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the disclosures of the previously applied prior art and Cui including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the .	
Claims 1, 4, 7, 14-17, and 19-21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mahler, Stearns, and Cui (20090267083), with reference to evidence document Aihara, as previously applied to claims 1, 4, 7, 14-17, and 19-21, and further in combination with Horii (20160189955).
In addition to the disclosure of the previously applied prior art, as previously cited, Horii also discloses the following:
	Claim 1: the depths “depth(s) D” of the plurality of recesses 9 respectively are gradually reduced along the direction from the center “central” to the edge “outer circumference” of the region 2A/1B:
Alternatively, depth D may be relatively deep at the central side of the concentric circles, and depth D may be relatively shallow at the outer circumference side of the concentric circles (Cui ¶ 58).
	Claim 4: the distance between the third recess 9 (third from center in figure 6) and the second recess 9 (second from center in figure 6) in the direction is greater than the distance between the second recess and the first recess 9 (first from center in figure 6) in the direction:
For example, the distance may be relatively small al the central side of the concentric circles, and the distance may be relatively large at the outer circumference side of the concentric circles (Horii ¶ 59). 
	Claim 7: the connective grooves capable of being used for any intended use to communicate adjacent ones of the plurality of recesses:
In FIG. 4, the plurality of grooves 9 are formed to extend substantially in parallel with one another; however, the plurality of grooves 9 do not necessarily need to extend in parallel and a direction in which one groove 9 extends may cross a direction in which another groove 9 extends (Horii ¶ 56). Specifically, a plurality of grooves 9 may be formed to extend in a first direction with a space interposed 
	Claim 16: depths of the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the region. 
	Claim 21: a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction.
In addition to the previously applied disclosure of Horii, the following also would have been obvious:
	Claim 1: the depths “depth(s) D” of the plurality of recesses 9 respectively are gradually reduced along the direction from the center “central” to the edge “outer circumference” of the region 2A/1B.
	Claim 4: the distance between the third recess 9 (third from center in figure 6) and the second recess 9 (second from center in figure 6) in the direction is greater than the distance between the second recess and the first recess 9 (first from center in figure 6) in the direction.
	Claim 16: depths of the plurality of recesses respectively are gradually decreased along a direction from a center to an edge of the region. 
	Claim 21: a distance between the third recess and the second recess in the direction is greater than a distance between the second recess and the first recess in the direction.
	In particular, as cited, including as quoted above and in paragraphs 53, 54, and 56-60, Horii discloses that the trench depths and distances, and trench dimensions generally, is a/are result-effective variable(s).

In any case, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed depth and distance dimensional limitation(s) inherently resulting in the particular claimed depth and distance relative dimension(s), including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical.
In addition, it would have been obvious to try the second recess is greater than the distance between the second recess and the first recess because a person of ordinary skill would be motivated by the design need, and to solve the problem of, providing the distances of Cui and there are a finite number three of readily identified, predictable solutions, namely, the distance between the third recess and the second recess is less than, equal to, or greater than the distance between the second recess and the first recess.
Similarly, the genus of the distance between the third recess and the second recess and the distance between the second recess and the first recess would inherently anticipate the species of the distance between the third recess and the second recess is greater than the distance between the second recess and the first recess because the genus contains only three species, namely, the species of the distance between the third 
Still further, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to arrange the depths and distances of Cui as claimed because applicant has not disclosed that, in view of the applied prior art, the arrangement is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. 
Moreover, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Horii as follows:
	Claim 1: the filling depths of the previously applied prior art of the thermally conductive filler of the previously applied prior art in the plurality of recesses of the previously applied prior art respectively are gradually reduced along the direction of the previously applied prior art from the center to the edge of the die bonding region of the previously applied prior art. 
	Claim 4: the distance of the previously applied prior art between the third recess of the previously applied prior art and the second recess of the previously applied prior art in the direction is greater than the distance of the previously applied prior art between the second recess of the previously applied prior art and the first recess of the previously applied prior art in the direction, so as to inherently allow the heat conducting areas of the previously applied prior art of the thermally conductive filler of the previously applied prior art to be gradually reduced along the direction from the center to the edge of the die bonding region. 

	Claim 16: the filling depths of the thermally conductive filler in the plurality of recesses respectively are gradually decreased along a direction from the center to the edge of the die bonding region. 
	Claim 21: the distance between the third recess and the second recess in the direction is greater than the distance between the second recess and the first recess in the direction.
	In particular, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Horii including because, as disclosed by Horii as cited, it would “relax” “stress” in the substrate and device of the previously applied prior art.
In addition, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Horii including because it would facilitate provision of the substrate and device, including the recesses of the previously applied prior art.
Also, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Horii including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It would have been further obvious to substitute or combine the disclosures of the previously applied prior art and Horii including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 

Response to Arguments
Applicant's remarks filed January 06, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.


Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
February 23, 2021